 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF ARIZONA
 8
 9
     United States of America,                       No. CR-19-00088-PHX-SPL
10
                  Plaintiff,                                   ORDER
11
           vs.                                              (First Request)
12
     Jian Fun Tso,
13
                  Defendant.
14
15         Upon motion of the defendant, no objection from the government, and good
16   cause appearing,
17         IT IS ORDERED granting the defendant’s Motion to Continue Trial and
18
     Pretrial Deadlines for the reasons stated in defendant’s motion, including that
19
     defense counsel needs additional time to prepare for trial.
20
           This court specifically finds that the ends of justice served by taking this
21
     action outweigh the best interest of the public and the defendant in a speedy trial.
22
     This finding is based on the court's conclusion that the failure to grant such a
23
     continuance would unreasonably deny the defendant continuity of counsel and
24
     would deny the attorney for defendant the reasonable time necessary for effective
25
26
     preparation, taking into account the exercise of due diligence.       18 U.S.C. §

27   3161(h)(7)(B)(i) and (iv).

28
 1         IT IS HEREBY ORDERED continuing the trial of this case from March 5,

 2   2019 to _________________________, 2018, at _______________ in _________,
 3   Arizona.
 4         IT IS FURTHER ORDERED extending the current pretrial motions deadline
 5   until ___________________, 2019.
 6         IT IS FURTHER ORDERED that any subpoenas previously issued and
 7   served in this matter remain in effect and are answerable at the new trial date and
 8   the party who served the subpoena should advise the witnesses of the new trial date.
 9         The Court finds excludable delay under 18 U.S.C. § 3161(h) _____ from
10
     _____to _____.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
